$ffiIffifiru41
          llntbe @niteD btates @ourt of JfeDeral @tsims
                                        No. 18-0108C
                                                                               FILED
                                   (Filed: January 26, 2018)
                                                                             -ri.:i 2 6 20t8
                                  NOT FORPUBLICATION                        U,S. COURTOF
                                                                           FEDERAL CLAIMS


MITCHELL T. TAEBEL,

                     Plaintiff,
                                                          Pro Se Complaint; Sua Sponte
                                                          Dismissal for Want of
                                                          Jurisdiction; RCFC 12(hX3).
THE UNITED STATES,

                     Defendant.


                                           ORDER

        The following items are currently before the court in this matter: (1) the complaint
of p1q se plaintiff Mitchell Taebel, ECF No. 1, filed on January 23,20181' (2) plaintiff s
application to proceed in forma pauperis, ECF No. 2, filed January 23,2018; and, (3)
plaintiff s motion to amend the complaint to add an exhibit, ECF No. 5, filed January 23,
2018. Because the court lacks jurisdiction over plaintiff s claims, the court must dismiss
this case pursuant to Rule l2(hX3) of the Rules of the United States Court of Federal
Claims (RCFC). See RCFC l2(hX3) ("lf the court determines at any time that it lacks
subject-matter jurisdiction, the court must dismiss the action.").

I.     Background

       Plaintiff s complaint states that his "constitutional rights have been violated in the
county of Los Angeles." Compl., ECF No. I at l. Indeed, the complaint names the City
ofLos Angeles as the defendant in this suit. Id. The two-page complaint alleges that
local police and the district attomey violated plaintiff s rights. Id. at l-2. Plaintiff seeks
monetary damages in the amount of $1,000,000,000. Id. at 2.

II.    Pro Se Litigants

       The court acknowledges that pqs se plaintiffs are not expected to frame issues with
the precision of a common law pleading. Roche v. USPS, 828 F.2d 1555, 1558 (Fed. Cir.




                                                  \\r\N            \\s 5\\N\lS\S\Jri5\\
1987). Therefore, plaintiff s complaint has been reviewed carefully to ascertain whether,
given the most favorable reading, it supports jurisdiction in this court.

II.    Jurisdiction

        "A court may and should raise the question of its jurisdiction sua sponte at any
time it appears in doubt." Arctic Comer. Inc. v. United States, 845 F.2d 999, 1000 (Fed.
Cir. 1988) (citation omitted). The Tucker Act delineates this court's jurisdiction. 28
U.S.C. $ l49l (2012). That statute "confersjurisdiction upon the Court ofFederal
Claims over the specified categories of actions brought against the United States." Fisher
v. United States , 402 F .3d 1167 , ll72 (Fed. Cir. 2005) (en banc) (citations omitted).
These include money damage claims against the federal government founded upon the
Constitution, an act of Congress, a regulation promulgated by an executive department,
any express or implied conftact with the United States, or any claim for liquidated or
unliquidated damages in cases not sounding in tort. Id. (citing 28 U.S.C. $ la91(a)(1)).

IIL    Analysis

       Plaintiffs complaintr alleges civil rights violations by the arresting police officers
and the district attorney in Los Angeles. It is well settled that violations of constitutional
rights, such as the rights to due process and equal protection, do not fall within this
court's jurisdiction. Brown v. United States, 105 F.3d 621,624 (Fed. Cir. 1997).
Further, the only proper defendant in this court is the United States. E.g., United States v.
Sherwood, 312 U.S. 584, 588 ( l94l ) (citations omitted). Because plaintiff seeks relief
based on civil rights violations committed by local police officers and a district attomey,
his claims are not within the jurisdiction of this court. E.g., Jefferson v. United States,
i04 Fed. Cl. 81. 88-89 (2012).




'      The court notes that this is plaintiff s third complaint filed over the last fwo weeks
and assigned to the undersigned judge. See Taebel v. United States, Case Nos. l8-063C
and 18-064C. The complaint and proposed amended complaint in this matter assert,
more or less, the same constitutional violations as those set forth in his two earlier cases,
Case Nos. I 8-063 and l8-064C. The only difference between this matter and the two
previous complaints is that this case involves a different criminal arrest of plaintiff in Los
Angeles, CA. The court has dismissed the complaints in Case Nos. l8-063 and l8-064
bv seoarate orders on this date.
IV.    Conclusion

        The complaint in this case must be dismissed.2 Plaintiff s application to proceed
 in forma pauperis is GRANTED for the limited purpose of determining this court's
jurisdiction. Plaintiff s motion to amend his complaint by the addition of an exhibit, ECF
 No. 5, filed January 23,2018, is GRANTED; and shall be filed by leave of the court as
 of the date of this order. The Clerk of Court is directed to ENTER judgment for
 defendant DISMISSING plaintiff s complaint and amended complaint for lack of
jurisdiction, without prejudice, pursuant to RCFC 12(h)(3).

      Additionally, the clerk's office is directed to retum any future filings not in
compliance with this court's rules to plaintiff, unfiled, without further order of the court.

       IT IS SO ORDERED.




,       The court has considered transfer of this suit to another federal court, but declines
to do so because civil rights claims in Califomia are subject to a one-year statute of
limitations, a period which has run on the claims asserted here. See. e.9., Silva v. Crain,
169 F.3d 608,610 (9th Cir. 1999).